Fourth Court of Appeals
                                San Antonio, Texas
                                       July 29, 2015

                                    No. 04-15-00447-CR

                                   Jeremiah HINDMAN,
                                         Appellant

                                             v.

                                   The STATE of Texas

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR11519
                          Honorable Sid L. Harle, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

      It is so ORDERED on July 29, 2015.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th27 day of July, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk